Citation Nr: 1623465	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2012 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in September 2014, he withdrew such request.  


FINDINGS OF FACT

1. The Veteran is not shown to have served in the Republic of Vietnam or in its "brown water" inland waterways during the Vietnam Era, and is not shown to have been otherwise exposed to herbicides during service.  

2. Type 2 diabetes mellitus was not manifested in service, or within the first postservice year; and it is not shown to be related to his service, to include as due to herbicide exposure therein.  


CONCLUSIONS OF LAW

1. In-service herbicide exposure is not established.  38 U.S.C.A. § 1116(f), (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii) (2015).  

2. Type 2 diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein because such was not necessary.  Absent any competent evidence that the Veteran was exposed to herbicide in service, or that he had his diabetes may be somehow otherwise associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit has held that 38 C.F.R. §§ 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection for qualifying diseases.  Haas v. Peake, 525 F.3d 1168 (2008), cert. denied, 129 S.Ct. 1002, 173 L.Ed. 2d 315 (2009).  

VA's General Counsel has explained that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying service in the Republic of Vietnam and that a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore Vietnam ("blue water" vessels) is not qualifying "service in the Republic of Vietnam" for purposes of presumptive herbicide exposure and service connection for qualifying diseases.  See 66 Fed. Reg. 23166 (May 8, 2001) (comments announcement of the final rule adding diabetes to the list of Agent Orange presumptive diseases).  This is in contrast to service aboard smaller ("brown water") vessels that traveled on the inland waterways of Vietnam, which does constitute qualifying "service in the Republic of Vietnam" for purposes of the herbicide presumptions.  Id.

Certain chronic diseases (including diabetes mellitus) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Factual Background

The Veteran's DD Form 214 indicates that his military occupational specialty was machinist, and that he was awarded the Vietnam Service Medal.  His service personnel records indicate that he was assigned to the USS Ticonderoga.  

The Veteran's STRs, including a May 1971 service separation examination, are silent for any complaints, treatment, findings, or diagnosis related to diabetes.  

Private treatment records from E.S., M.D., show a diagnosis and ongoing treatment for diabetes mellitus since 2004.  A January 2004 record shows an impression of "[n]ewly diagnosed diabetes"; a notation on the record indicates that the Veteran began treatment with Dr. E.S. in November 1970.  

VA treatment records show a diagnosis and ongoing treatment for type 2 diabetes mellitus since 2010.  A January 2010 record notes that the Veteran reported a 5-year history of diabetes mellitus.  

A January 2011 response to a PIES request indicates that the Veteran served aboard the USS Ticonderoga, an aircraft carrier, which was in the official waters of the Republic of Vietnam on April 3-5, 1971; April 13-14, 1971; April 18-23, 1971; May 1-4, 1971; and May 11-14, 1971.  

In his February 2011 statement, the Veteran indicated that he served aboard the USS Ticonderoga from October 1969 to July 1971, and that Dr. E.S. diagnosed his diabetes in 2002.  In his April 2012 notice of disagreement, the Veteran asserted that it is a certainty that he was exposed to Dioxin-based herbicide from sea-based carrier aircraft that flew through "spray drift" and burned particulate matter in the atmosphere that previously had been saturated with Agent Orange, and brought it back to his ship.  

A November 2012 VA memorandum notes that the Joint Services Records Research Center (JSRRC) did not find evidence that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

Analysis

In a VA Form 646, the Veteran's representative asserted that the Veteran's STRs "document type II diabetes mellitus," and that the Veteran's ship was in the "brown water" inland waterways of Vietnam.  The Veteran asserts that his type 2 diabetes mellitus is due to exposure to herbicides during his service from carrier-based aircraft that returned to his ship after flying missions over Vietnam.

It is not in dispute that the Veteran has diabetes mellitus; however, the preponderance of the evidence is against a finding that diabetes was manifested in service.

His STRs, including the May 1971 service separation examination, are silent for any complaints, treatment, findings, or diagnosis of diabetes.  The Veteran asserts that his diabetes was initially diagnosed in 2002 (more than 30 years following his discharge from service).  The initial postservice documentation in the record of diabetes is in Dr. E.S.'s January 2004 private treatment records, which note an impression of "[n]ewly diagnosed diabetes."  Consequently, service connection for such disability on the basis that it manifested in service and persisted is not warranted.  Additionally, the evidence does not show that diabetes became manifest during the Veteran's first postservice year.  Thus, service connection for diabetes mellitus on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, it is not shown that the Veteran was exposed to herbicides in service.  Notably, the JSRRC determined that there is no evidence that he served in the Republic of Vietnam, or in its "brown water" inland waterways during the Vietnam Era.  The record does not contain evidence that shows the Veteran was onboard a ship that entered the "brown waters" of Vietnam, and he does not allege that he set foot on the land mass of Vietnam.  

In addition, although the Veteran asserts that he was exposed to herbicides from aircraft that flew mission over Vietnam, the Board finds that he is not competent to offer a scientific opinion on the transmission and likelihood of exposure to herbicides from aircraft that returned to his ship after flying over areas where herbicide may have been used.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (lay persons are competent to report observable symptoms but not to opine as to complex medical questions requiring specialized training and expertise).  Notably, the JSRRC could not verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 (for diabetes mellitus due to herbicide exposure) do not apply.  

The Veteran may still establish direct service connection for diabetes with proof of a nexus between such diseases and his service.  Although the Veteran's representative asserts that the STRs document diabetes in service, neither the STRs nor postservice treatment records support such a finding.  VA and private treatment records only note the diagnosis and treatment of diabetes since about 2004 to 2005; there is nothing in the records to suggest that diabetes is, or may, be related to the Veteran's service.  In his February 2011 statement, the Veteran asserted that his diabetes was diagnosed in 2002.  A more than 30-year interval between service and the earliest postservice diagnosis of diabetes is of itself one factor for consideration against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

The appeal seeking service connection for diabetes mellitus is denied.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


